Dibell, J.
Action to recover $3,048.70, the balance alleged to be due for services and material furnished the defendant between March 5, 1920, and September 1, 1920, in mounting photos, retouching and putting in backgrounds, etc., in the production of an advertising catalogue which the defendant was making for one of its customers.
The complaint alleged that the reasonable value and agreed price was $11,728.70, and that $8,680 had been paid, leaving the balance stated. The defendant admits the performance of the work, but denies that the value was in excess of $7,106.20, and claims an overpayment to the extent of $1,573.80, for which amount it counterclaims. The court found in favor of the plaintiff for $3,048.70. The defendant appeals from the order denying its motion for a new trial.
Soon after the opening of the trial it developed from the evidence that the defendant was incorporated in July, 1920, while the work was in progress. The plaintiff moved to> amend by alleging a prior partnership under substantially the same name, the incorporation in July, and the transfer of the partnership assets to the corporation. The motion was granted, and a continuance because of the amendment was refused. The defendant assigns error.
There was no prejudice coming from the amendment. That work was done was admitted. It was accepted and was satisfactory. The parties knew what they were quarreling about and their evidence was at hand. The real controversy was over reasonable value. Were the change from copartnership to corporation such that it could not be held that there was an express or implied in fact contract between the plaintiff corporation and the defendant, there would be a right of recovery in quasi-contract, the evidence would *381be tbe same, and the measure and amount of recovery the same reasonable value. There was no error. The ruling should not have been different.
There was received in evidence the order book, journal, cash book and ledger of the plaintiff; also the original “job tickets” on which were entered the charges for labor and material. The latter were offered by the defendant, and the plaintiff’s officers were cross-examined upon them. The defendant’s method of doing business was to make out a “job ticket” when a piece of work was ordered and upon it to carry the charges until the work was finished, and later to carry the result to its books. All the accounts which the plaintiff had were produced, and they were supplemented by oral testimony.
The evidence sustains the court’s finding of the reasonable value. There is a marked spread between the amount the plaintiff paid per hour for labor and the per hour charge made to the defendant. The plaintiff had its overhead charge, the cost of conducting business, necessary losses in the course of it, and an expected profit. The testimony of the expert witness produced by the defendant largely justifies the charges. The question of the reasonable value of just what was furnished was one of fact for the trial court. It might have found the value less, but its finding is sustained by the evidence. There may be some discrepancies, but we are unable to find anything vital.
Order affirmed.